DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 03/01/2021. Claims 1-4, 10-11 and 15 have been amended. Claims 5-9 and 12-14 have been canceled. Claims 16-19 have been added. Currently, claims 1-4, 10-11, and 15-19 are pending.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 03/01/2021, with respect to the rejection(s) of claim 12 under 35 U.S.C. 112(a) have been found persuasive due to the cancelation of the claim.
Applicant’s arguments/amendments, see pg. 5, filed 03/01/2021, with respect to the rejection(s) of claim 2, 5-6, 8 and 11-12 under 35 U.S.C. 112(b) have 
Applicant’s arguments/amendments, see pg. 5, filed 03/01/2021, with respect to the rejection(s) of claim 13-15 under 35 U.S.C. 112(d) have been fully considered and are found persuasive, therefore the previous rejections have been withdrawn.
Applicant’s arguments, see pg. 5, filed 03/01/2021, with respect to the rejection(s) of claims 1, 7 and 9 under 35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,977,385 (“Struye”), claims 2-5 under 35 U.S.C. 103 as being unpatentable over Struye) and further in view of U.S. Patent Publication No. 2005/016490 (“Struye II”), claims 10 and 13-15 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0001437 (“Jagannathan”) and Struye II, and claims 12 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0244760 (Roberts), and further in view of Struye, have been fully considered and are found persuasive, therefore the previous rejections have been withdrawn. However, due to the amendments, a new ground(s) of rejection is made in view of Laney et al. (US 2005/0098738), Nakagawa et al. (US 2004/0126717) and Struye et al. (US 2005/0106490).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2005/0098738) hereinafter known as Laney, and further in view of Nakagawa et al. (US 2004/0126717) hereinafter known as Nakagawa.
With regards to claim 1, Laney discloses a phosphor screen comprises an inorganic phosphor (Abstract), the screen is a storage fluorescent screen [0033],   comprising:
([0056]; 12) comprising at least one thermoplastic polyolefin ([0169]; photothermographic material polyolefins (such as polyethylene and polypropylene)), an inorganic storage phosphor material ([0081]; inorganic colorants) ([0171]; inorganic salts) and a selected blue dye ([0081]; inorganic colorants),
wherein the inorganic storage phosphor layer is formed by melt compounding the at least one thermoplastic polyolefin, the inorganic storage phosphor material, and the selected blue dye to form a melt and then melt extruding, injection molding, or hot pressing the melt [0185]-[0189]: and
Laney teaches the use of various inorganic blue dyes [0081], however the reference does not specifically disclose a copper phthalocyanine based blue dye.
Nakagawa discloses a photothermographic material utilized for medical imaging [0005]-[0006]. Nakagawa teaches the use of metalo-phthalocyanine compound wherein the center metal atom  may be Cu ([0057]; One with ordinary skill within the art would recognize this as copper phthalocyanine.). Further, the reference teaches the application of copper phthalocyanine in dye preparation [0781][0782].
	In view of Nakagawa, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify 

	With regards to claim 2, Laney, in view of Nakagawa, does not specifically disclose where the copper phthalocyanine based blue dye is between 1x102 and 2x102 parts per million (ppm) by weight with respect to the inorganic storage phosphor material. However, Nakagawa discloses that the metalo-phthalocyanine compound is preferably used for the manufacturing of light sensitive material as an aqueous solution or fine particle dispersion pre-arranged by water as a medium.  The reference goes on to teach that the phthalocyanine compound is utilized in the range of 0.1% by weight to 30% by weight, preferably 0.5% by weight to 20% by weight, more preferably may be contained 1% by weight to 8% by weight [0610][0611].
	It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Struye with the required parts per million by weight of copper phthalocyanine that have maximum absorbance in a specific wavelength range and produce optimal sharpness for medical imaging.

With regards to claim 16, Laney discloses a method of producing an inorganic storage phosphor panel [0039] comprising:
melt compounding at least one thermoplastic polyolefin, an inorganic storage phosphor material and selected blue dye [0081] to form thermoplastic particles and then melt extruding, the melt compounded material [0185]-[0189].
Laney teaches the use of various inorganic blue dyes [0081], however the reference does not specifically disclose a copper phthalocyanine based blue dye.
Nakagawa discloses a photothermographic material utilized for medical imaging [0005]-[0006]. Nakagawa teaches the use of metalo-phthalocyanine compound wherein the center metal atom may be Cu ([0057]; One with ordinary skill within the art would recognize this as copper phthalocyanine.). Further, the reference teaches the application of copper phthalocyanine in dye preparation [0781][0782].

With regards to claim 17, Laney, in view of Nakagawa, does not specifically disclose the method of claim 16 where the copper phthalocyanine based blue dye is between 1x102 and 2x102 parts per million (ppm) by weight with respect to the inorganic storage phosphor material. However, Nakagawa discloses that the an aqueous solution or fine particle dispersion pre-arranged by water as a medium.  The reference goes on to teach that the phthalocyanine compound is utilized in the range of 0.1% by weight to 30% by weight, preferably 0.5% by weight to 20% by weight, more preferably may be contained 1% by weight to 8% by weight [0610][0611].
	It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Struye with the required parts per million by weight of copper phthalocyanine that have maximum absorbance in a specific wavelength range and produce optimal sharpness for medical imaging.
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Laney with a storage screen utilizing the recited image resolution ranges (which falls within the range of 20 line pairs/mm and 10 line pairs/mm) with would provide the advantages an increased panel resolution and contrast and minimize scattering of visible light.

Claims 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laney, Nakagawa, and further in view of Struye et al. (US 2005/0106490) hereinafter known as Struye.
	With regards to claim 3, Laney, in view of Nakagawa, does not disclose the storage phosphor panel of claim 2, where the inorganic storage phosphor panel has a image resolution greater than or equal to 15 line pairs per millimeter (lp/mm).
In the same endeavor, Struye discloses stimulable phosphor screens, sheets or panels (Abstract). Struye teaches that high-resolution high-contrast images are required for many X-ray medical imaging systems and the resolution of X-ray film/screen and digital mammography systems is currently limited to 20 line pairs/mm and 10 line pairs/mm [0012].
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Laney with a storage screen having an image resolution of greater than or equal to 15 line pairs per millimeter (lp/mm). The motivation is to increase panel resolution and contrast and minimize scattering of visible light.

With regards to claim 4, Laney, in view of Nakagawa, does not disclose the storage phosphor panel of claim 1, where the inorganic storage phosphor panel has an image resolution greater than or equal to 15 lp/mm.
In the same endeavor, Struye discloses stimulable phosphor screens, sheets or panels (Abstract). Struye teaches that high-resolution high-contrast images are required for many X-ray medical imaging systems and the resolution of X-ray film/screen and digital mammography systems is currently limited to 20 line pairs/mm and 10 line pairs/mm [0012].
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Laney with a storage screen having an image resolution of greater than 15 line pairs per millimeter (lp/mm). The motivation is to increase panel resolution and contrast and minimize scattering of visible light.

With regards to claim 18, Laney, in view of Nakagawa, does not disclose the method of claim 16, wherein the inorganic storage phosphor panel has an image resolution greater than 16 lp/mm, greater than 17 lp/mm, greater than 18 lp/mm, greater than 19 lp/mm, or greater than 20 lp/mm.
(Abstract). Struye teaches that high-resolution high-contrast images are required for many X-ray medical imaging systems and the resolution of X-ray film/screen and digital mammography systems is currently limited to 20 line pairs/mm and 10 line pairs/mm [0012].
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Laney with a storage screen utilizing the recited image resolution ranges (which falls within the range of 20 line pairs/mm and 10 line pairs/mm) with would provide the advantages an increased panel resolution and contrast and minimize scattering of visible light.

With regards to claim 19, Laney, in view of Nakagawa, does not disclose the method of claim 10, wherein the inorganic storage phosphor panel has an image resolution greater than 16 lp/mm, greater than 17 lp/mm, greater than 18 lp/mm, greater than 19 lp/mm, or greater than 20 lp/mm.
In the same endeavor, Struye discloses stimulable phosphor screens, sheets or panels (Abstract). Struye teaches that high-resolution high-contrast images are required for many X-ray medical imaging systems and the resolution of X-ray [0012].

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2005/0098738) hereinafter known as Laney, and further in view of Nakagawa et al. (US 2004/0126717) hereinafter known as Nakagawa, and Struye et al. (US 2005/0106490) hereinafter known as Struye.
With regards to claim 10, Laney discloses phosphor screens (or radiographic phosphor panels) used in imaging from X-radiation in radiography [0002], comprising:
an inorganic storage phosphor layer 12 comprising an inorganic storage phosphor material [0018] and a selected blue dye [0081],
wherein the inorganic storage phosphor layer is formed by melt extruding [0189] comprising at least one thermoplastic polyolefin, the inorganic storage phosphor material and the selected blue dye to form an extruded, molded, or hot pressed inorganic storage phosphor layer [0185]-[0189].
Laney does not disclose an inorganic storage phosphor panel that has an image resolution greater than or equal to 15 line pairs per millimeter (lp/mm), and wherein the selected blue dye is a copper phthalocyanine based blue dye.
[0005]-[0006]. Nakagawa teaches the use of metalo-phthalocyanine compound wherein the center metal atom may be Cu ([0057]; One with ordinary skill within the art would recognize this as copper phthalocyanine.). Further, the reference teaches the application of copper phthalocyanine in dye preparation [0781][0782].
	In view of Nakagawa, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Laney’s phosphor screen to gain and utilize a copper phthalocyanine based blue dye. The advantages are photochemical stability, coatability, and can be utilized as thin optical filter.
	Neither Laney nor Nakagawa discloses an inorganic storage phosphor panel that has an image resolution greater than or equal to 15 line pairs per millimeter (lp/mm).
In the same endeavor, Struye discloses stimulable phosphor screens, sheets or panels (Abstract). Struye teaches that high-resolution high-contrast images are required for many X-ray medical imaging systems and the resolution of X-ray film/screen and digital mammography systems is currently limited to 20 line pairs/mm and 10 line pairs/mm [0012].


With regards to claim 11,  Laney, in view of Nakagawa and Struye, does not specifically disclose where the copper phthalocyanine based blue dye is between 1x102 and 2x102 parts per million (ppm) by weight with respect to the inorganic storage phosphor material. However, Nakagawa discloses that the metalo-phthalocyanine compound is preferably used for the manufacturing of light sensitive material as an aqueous solution or fine particle dispersion pre-arranged by water as a medium.  The reference goes on to teach that the phthalocyanine compound is utilized in the range of 0.1% by weight to 30% by weight, preferably 0.5% by weight to 20% by weight, more preferably may be contained 1% by weight to 8% by weight [0610][0611].
	It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Struye with the required parts per million by weight of copper phthalocyanine that have 

With regards to claim 15, Laney, in view of Nakagawa and Struye, does not specifically disclose the method of claim 10, wherein the inorganic storage phosphor panel has an image resolution greater than 16 lp/mm, greater than 17 lp/mm, greater than 18 lp/mm, greater than 19 lp/mm, or greater than 20 lp/mm (Struye; [0012]; The ranges claimed falls within or touches the within the range of 20 line pairs/mm and 10 line pairs/mm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hein et al. (US 2008/0185558)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884